

117 S2879 IS: Stop Vaccine Mandates Act
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2879IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide that Executive Orders 14042 and 14043 shall have no force or effect.1.Short titleThis Act may be cited as the Stop Vaccine Mandates Act.2.Executive Orders 14042 and 14043The provisions of Executive Order 14042 (86 Fed. Reg. 50985; relating to ensuring adequate COVID safety protocols for Federal contractors) and Executive Order 14043 (86 Fed. Reg. 50989; relating to requiring Coronavirus Disease 2019 vaccination for Federal employees) are rescinded and shall have no force or effect.